DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application No. 20190096046 (Kalantari et al).
	Regarding claim 1, Kalantari et al. discloses: “an image processing apparatus ([0145]: “FIG. 12 is a block diagram of an image and/or video processing apparatus 1200”; “The apparatus 1200 may include one or more processors 1202, one or more memories 1204 and image/video processing hardware 1206”) comprising: “a deep learning framework ([0036]: “machine learning may be used to model this complex task”; [0038]: “Convolutional neural networks (CNNs) may be used as the learning model”) configured to receive a plurality of low dynamic range (LDR) images (ABSTRACT: “ generating, using a first CNN to merge a first set of images having a first dynamic range”; [0027]: “given a set of three LDR images of a dynamic scene (Z1, Z2, Z3)”) captured at different exposures ([0023]: “Producing high dynamic range (HDR) images from a set of images with different exposures”), generate kernels for alignment by using the plurality of LDR images ([0027]: “During alignment, the LDR images with low and high exposures, defined with Z1 and Z3, respectively, are registered to the reference image, denoted as Z2”), generate aligned images by applying the kernels to the plurality of LDR images ([0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2. For simplicity, the process of registering Z3 to Z2 is described, and Z1 can be aligned to Z2 in a similar manner”), and generate a high dynamic range (HDR) image ([0005]: “generating HDR images and video from a set of low dynamic range (LDR) images and video using convolution neural networks (CNNs). In an example, this may be achieved by aligning the LDR images, and merging the aligned LDR images using a CNN to generate the final HDR image”; [0027]: “aligned images are then combined in the HDR merge stage to produce an HDR image, H); by synthesizing the aligned images ([0058]: “the disclosed technology learn the weight estimation process using a CNN. In this case, the CNN takes the aligned LDR and HDR images as input, {}, and outputs the blending weights, α. Then, a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”).
	Regarding claim 9, Kalantari et al. discloses: “an image processing method (FIG. 10) comprising the steps of: receiving a plurality of low dynamic range (LDR) images (ABSTRACT: “ generating, using a first CNN to merge a first set of images having a first dynamic range”; [0027]: “given a set of three LDR images of a dynamic scene (Z1, Z2, Z3)”) captured at different exposures ([0023]: “Producing high dynamic range (HDR) images from a set of images with different exposures”) ; generating kernels for alignment by using the plurality of LDR images ([0027]: “During alignment, the LDR images with low and high exposures, defined with Z1 and Z3, respectively, are registered to the reference image, denoted as Z2”); generating aligned images by applying the kernels to the plurality of LDR images ([0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2. For simplicity, the process of registering Z3 to Z2 is described, and Z1 can be aligned to Z2 in a similar manner”); and generating a high dynamic range (HDR) image ([0005]: “generating HDR images and video from a set of low dynamic range (LDR) images and video using convolution neural networks (CNNs). In an example, this may be achieved by aligning the LDR images, and merging the aligned LDR images using a CNN to generate the final HDR image”; [0027]: “aligned images are then combined in the HDR merge stage to produce an HDR image, H) by synthesizing the aligned images” ([0058]: “the disclosed technology learn the weight estimation process using a CNN. In this case, the CNN takes the aligned LDR and HDR images as input, {}, and outputs the blending weights, α. Then, a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”).
	With respect to claims 4, Kalantari et al. discloses: “the deep learning framework ([0036]: “machine learning may be used to model this complex task”; [0038]: “Convolutional neural networks (CNNs) may be used as the learning model”) is further configured to align the plurality of LDR images based on one LDR image among the plurality of LDR images to generate the aligned images” ([0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2”).
	Regarding claims 5, Kalantari et al. discloses: “the one LDR image serving as a reference is an image captured at an intermediate exposure ([0027]: “aligned to the medium exposure image Z2 (reference)”) among the plurality of LDR images captured at the different exposures” (([0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2”).
	With respect to claim 12, Kalantari et al. discloses: “the step of generating the aligned images includes aligning the plurality of LDR images based on one LDR image ([0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2”) captured at an intermediate exposure among the plurality of LDR images” ([0027]: “aligned to the medium exposure image Z2 (reference)”).
	With respect to claims 6 and 13, Kalantari et al. discloses: “the deep learning framework ([0036]: “machine learning may be used to model this complex task”; [0038]: “Convolutional neural networks (CNNs) may be used as the learning model”) is further configured to generate a weight map by performing deep learning based on information of the aligned images” ([0058]: “the disclosed technology learn the weight estimation process using a CNN. In this case, the CNN takes the aligned LDR and HDR images as input, {}, and outputs the blending weights, α. Then, a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”).
	Regarding claims 7 and 14, Kalantari et al. discloses: “the deep learning framework ([0036]: “machine learning may be used to model this complex task”; [0038]: “Convolutional neural networks (CNNs) may be used as the learning model”) generates the HDR image by performing a weighted average sum operation on the aligned images by using the weight map” ([0058]: “a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”).
	Regarding claim 15, Kalantari et al. discloses: “an operating method of an image processor (FIG. 10), the operating method comprising: generating aligned images from low dynamic range (LDR) images according to kernels corresponding to the LDR images ([0027]: “During alignment, the LDR images with low and high exposures, defined with Z1 and Z3, respectively, are registered to the reference image, denoted as Z2”; [0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2. For simplicity, the process of registering Z3 to Z2 is described, and Z1 can be aligned to Z2 in a similar manner”), respectively using deep learning ([0036]: “machine learning may be used to model this complex task”; [0038]: “Convolutional neural networks (CNNs) may be used as the learning model”); and generating a high dynamic range (HDR) image ([0005]: “generating HDR images and video from a set of low dynamic range (LDR) images and video using convolution neural networks (CNNs). In an example, this may be achieved by aligning the LDR images, and merging the aligned LDR images using a CNN to generate the final HDR image”; [0027]: “aligned images are then combined in the HDR merge stage to produce an HDR image, H) from the aligned images using deep learning” ([0058]: “the disclosed technology learn the weight estimation process using a CNN. In this case, the CNN takes the aligned LDR and HDR images as input, {}, and outputs the blending weights, α. Then, a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari et al. in view of US Patent Application Publication No. 20200058104 (Kiser et al).
	Claims 2, 3, 8; and 10, 11 are ultimately dependent upon claims 1 and 9, respectively. As discussed above, claims 1 and 9 are disclosed by Kalantari et al.    Thus, those limitations of claims 2, 3, 8; and 10, 11, that are recited in claims 1 and 9, respectively, are also disclosed by Kalantari et al. 
	 In addition, with respect to claims 2, 3, 8, 10 and 11, Kalantari et al. discloses: “the deep learning framework ([0036]: “machine learning may be used to model this complex task”; [0038]: “Convolutional neural networks (CNNs) may be used as the learning model”). 
	However, Kalantari et al. does not clearly disclose the remaining limitations of the claims.  To that end, Kiser et al. discloses: “generates the kernels by performing deep learning based on information of pixels of the plurality of LDR images and information of surrounding pixels of the pixels” ([0035]: “The kernel operation 413 operates on pixel values 501 as they stream from each of the plurality of image sensors 265 by examining, for a given pixel on the HE sensor 213, values from a neighborhood 601 of pixels surrounding the given pixel”; [0038]: “FIG. 3 shows an arrangement for the multiple sensors 265 for HDR video embodiments. The multiple sensors preferably include at least a high exposure (HE) sensor 213 and a middle exposure (ME) sensor 211”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kalantari et al. with the invention of Kiser et al. in order to provide 
	Regarding claims 3 and 11, Kiser et al. generates the kernels for each of the pixels of each of the plurality of LDR images” ([0046]: “For merging 139, two registered LDR images (one high-exposure image IHE and a second medium-exposure image IME) are to be merged 139 into an HDR image IHDR”).
	With respect to claim 8, Kalantari et al. further discloses: “an alignment module (FIG. 1: 110) configured to generate the aligned images by applying the kernels to the plurality of LDR images ([0033]: “aligned images are produced by registering the images with low (Z1) and high (Z3) exposures to the reference image, Z2. For simplicity, the process of registering Z3 to Z2 is described, and Z1 can be aligned to Z2 in a similar manner”); and a synthesis module (FIG. 1: 120; [0034]: “learning-based HDR merge component (120)”) configured to generate a weight map by performing deep learning on information of the aligned images ([0058]: “the disclosed technology learn the weight estimation process using a CNN. In this case, the CNN takes the aligned LDR and HDR images as input, {}, and outputs the blending weights, α. Then, a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”), and generate the HDR image by performing the weighted average sum operation on the aligned images by using the weight map” ([0058]: “a weighted average of the aligned HDR images is computed using these estimated weights (see Eq. (6)) to produce the final HDR image”).
	In addition, Kiser et al. discloses: “generate the kernels by performing deep learning on information of pixels of the LDR images ([0046]: “For merging 139, two registered LDR images (one high-exposure image IHE and a second medium-exposure image IME) are to be merged 139 into an HDR image IHDR”) and information of surrounding pixels of the pixels” ([0035]: “The kernel operation 413 operates on pixel values 501 as they stream from each of the plurality of image sensors 265 by examining, for a given pixel on the HE sensor 213, values from a neighborhood 601 of pixels surrounding the given pixel”; [0038]: “FIG. 3 shows an arrangement for the multiple sensors 265 for HDR video embodiments. The multiple sensors preferably include at least a high exposure (HE) sensor 213 and a middle exposure (ME) sensor 211”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                  6/16/2022
Primary Examiner             AU2644